            Case: 1:20-cv-02776-PAG Doc #: 1-1 Filed: 12/16/20 1 of 8. PageID #: 6




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                             Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                             November 16,2020 16:25


                                         By: RICHARD L. DEMSEY 0003518

                                               Confirmation Nbr. 2117321



  PAULA KNIZNER                                                            CV 20 940321

          vs.
                                                                 Judge: WANDA C. JONES
  COSTCO WHOLESALE CORPORATION, ET AL




                                                    Pages Filed: 7




Electronically Filed 11/16/2020 16:25/ / CV 20 940321 / Confirmation Nbr. 2117321 /CLSLP
             Case: 1:20-cv-02776-PAG Doc #: 1-1 Filed: 12/16/20 2 of 8. PageID #: 7




                                          IN THE COURT OF COMMON PLEAS

                                               CUYAHOGA COUNTY, OHIO



     PAULA KNIZNER                                                 )       CASE NO.
     3994 Fox Meadow Drive                                         )
     Medina, Ohio 44256                                            )       JUDGE:
                                                                   )
                      Plaintiff                                    )
                                                                   )
              -vs-                                                 )
                                                                   )
    COSTCO WHOLESALE CORPORATION                                   )                         COMPLAINT
    c/o CT Corporation System, Statutory Agent                     )
    4400 Easton Commons Way, Suite 125                             )       JURY DEMAND ENDORSED HEREON
    Columbus, Ohio 43219                                          )
                                                                  )
            -and-                                                 )
                                                                  )
    NATURAL SELECTION FOODS LLC                                   )
    DBA EARTHBOUND FARM, LLC                                      )
    c/o John Mazzei, Statutory Agent                              )
    150 Main Street, Suite 400                                    )
    Salinas, California 93901                                     )
                                                                  )
            -and-                                                 )
                                                                  )
    DANONE NORTH AMERICA                                          )
    12002 Airport Way                                             )
    Broomfield, Colorado 80021                                    )
                                                                  )
            -and-                                                 )




Electronically Filed 11/16/2020 16:25 / / CV 20 940321 / Confirmation Nbr. 2117321 / CLSLP
              Case: 1:20-cv-02776-PAG Doc #: 1-1 Filed: 12/16/20 3 of 8. PageID #: 8




     JOHN DOE CORPORATION 1-5                                     )
     (Real names and addresses unknown)                           )
     Growers, producers, sellers, shippers,                       )
     processors, suppliers and distributors of                    )
     Earthbound Farm Organic Spring Mix                           )
     sold to plaintiff by Costco Warehouse 625 and                )
     which caused plaintiff to become ill on or about             )
     November 16, 2018                                            )
     (including successor or predecessor                          )
     companies thereto)                                           )
                              t                                   )
                     Defendants                                   )



              1. The plaintiff, PAULA KNIZNER, at all times pertinent hereto, resides in the City of Medina,

     County of Medina, State of Ohio.

              2. Plaintiff, PAULA KNIZNER, states that the defendants, COSTCO WHOLESALE

     CORPORATION, NATURAL SELECTION FOODS LLC DBA EARTHBOUND FARM, LLC and

     DANONE NORTH AMERICA., are and were at all times pertinent hereto, corporations and/or other

     business entities organized or existing under the laws of the State of Ohio and/or were licensed and/or

    were doing business in the State of Ohio, and/or regularly did or solicited business, or engaged in other

    persistent courses of conduct or derived substantial revenue from goods used or consumed or services

    rendered in the State of Ohio.

              3. Plaintiff, PAULA KNIZNER, states that defendants, JOHN DOE CORPORATION 1-5, at all

    times pertinent hereto were companies, corporations and/or other business entities (including successor

    or predecessor companies thereto) organized or existing under the laws of the State of Ohio and/or were

    licensed and/or were doing business in the State of Ohio and/or regularly did or solicited business or

    engaged in other persistent courses of conduct or derived substantial revenue from goods used or

    consumed or services rendered in the State of Ohio. Plaintiff does not know the names of these parties


          '                                                     -2-

Electronically Filed 11/16/2020 16:25 / / CV 20 940321 / Confirmation Nbr. 2117321 / CLSLP
             Case: 1:20-cv-02776-PAG Doc #: 1-1 Filed: 12/16/20 4 of 8. PageID #: 9




     and could not discover their names despite due diligence. These defendants were the growers,

    producers, sellers, shippers, processors, suppliers and distributors of Earthbound Farm Organic Spring

    Mix sold to plaintiff by Costco Warehouse 625 and which caused plaintiff to become ill on or about

    November 16, 2018. The allegedly defective product was sold to plaintiff by defendant, COSTCO

    WHOLESALE CORPORATION, at its location in the City of Strongsville, County of Cuyahoga, State

    of Ohio.

             4. Plaintiff, PAULA KNIZNER, states that on or about November, 8, 2018, she purchased the

    Earthbound Farm Organic Spring Mix at Costco Warehouse 625. She consumed some of the product on

    or about November 16,2018, became ill due to the product containing what is believed to be e-coli, for

    which she sought medical treatment on or about November 18, 2018. Plaintiff did not discover that she

    had e-coli food poisoning until being advised of same from medical personnel on November 18, 2018.

             5. Plaintiff, PAULA KNIZNER, states that the defendants, NATURAL SELECTION FOODS

    LLC DBA EARTHBOUND FARM, LLC, DANONE NORTH AMERICA and JOHN DOE

    CORPORATION 1-5 (names and addresses unknown) including their successors or predecessors

    thereto, were the growers, producers, sellers, shippers, processors, suppliers and distributors of

    Earthbound Farm Organic Spring Mix sold to plaintiff by Costco Warehouse 625 and which caused

    plaintiff to become ill on or about November 16, 2018. Defendant, COSTCO WHOLESALE

    CORPORATION, was the retailer of the tainted and defective Earthbound Farm Organic Spring Mix.

             6. Plaintiff, PAULA KNIZNER, states that at all times pertinent hereto, NATURAL

    SELECTION FOODS LLC DBA EARTHBOUND FARM, LLC, DANONE NORTH AMERICA and

    JOHN DOE CORPORATION 1-5, were the growers, producers, sellers, shippers, processors, suppliers

    and distributors of Earthbound Farm Organic Spring Mix sold to plaintiff by Costco Warehouse and


                                                                -3-

Electronically Filed 11/16/2020 16:25 / / CV 20 940321 / Confirmation Nbr. 2117321 / CLSLP
            Case: 1:20-cv-02776-PAG Doc #: 1-1 Filed: 12/16/20 5 of 8. PageID #: 10




     which caused plaintiff to become ill on or about November 16,2018, referenced in paragraph 5 above, as

     that term is defined under Ohio Rev. Code Stat. Ann. §2307.71 (I).

              7. Plaintiff, PAULA KNIZNER, states that the Earthbound Farm Organic Spring Mix as

     produced and sold by defendants, COSTCO WHOLESALE CORPORATION, NATURAL

     SELECTION FOODS LLC DBA EARTHBOUND FARM, LLC, DANONE NORTH AMERICA and

     JOHN DOE CORPORATION 1-5, was defective as grown, packaged, distributed and sold as described

     in Ohio Rev, Code Stat. Ann, §§2307 et seq., was defective due to inadequate warnings and instructions

     as described in Ohio Rev. Code Stat, Ann. §2307.76 and was defective because it did not conform to

     representations made by the defendants herein as described in Ohio Rev. Code Stat. Ann. §2307.77.

              8. Plaintiff, PAULA KNIZNER, states that each of the defective conditions of the Earthbound

     Farm Organic Spring Mix as described above, pursuant to Ohio Rev. Code Stat. Ann. §2307.73, were

     singularly a proximate cause of the harm, specifically including, but not limited to food poisoning from

     e-coli, for which plaintiff seeks to recover compensatory damages as set forth below.

             9. Plaintiff, PAULA KNIZNER, states that defendants, COSTCO WHOLESALE

     CORPORATION, NATURAL SELECTION FOODS LLC DBA EARTHBOUND FARM, LLC ,

    DANONE NORTH AMERICA and JOHN DOE CORPORATION 1-5, were negligent in the growing,

    packaging, production, marketing, post-marketing and sale of the Earthbound Farm Organic Spring Mix

    and in failing to provide adequate warnings of the hazards and risks of food poisoning associated

    therewith.

             10. Plaintiff, PAULA KNIZNER, states that as a direct and proximate result of defendants,

    COSTCO WHOLESALE CORPORATION, NATURAL SELECTION FOODS LLC DBA

    EARTHBOUND FARM, LLC, DANONE NORTH AMERICA and JOHN DOE CORPORATION


                                                                -4-

Electronically Filed 11/16/2020 16:25 / / CV 20 940321 / Confirmation Nbr. 2117321 I CLSLP
            Case: 1:20-cv-02776-PAG Doc #: 1-1 Filed: 12/16/20 6 of 8. PageID #: 11




     1-5's, defective product, as well as their independent, joint and/or concurrent negligence, she was caused

     to seek medical and other similar- care and treatment and may be caused to seek such similar care and

     treatment in the future to an extent which cannot presently be determined.

              11. Plaintiff, PAULA KNIZNER, states that as a direct and proximate result of defendants,

     COSTCO WHOLESALE CORPORATION, NATURAL SELECTION FOODS LLC DBA

     EARTHBOUND FARM, LLC, DANONE NORTH AMERICA and JOHN DOE CORPORATION

     1-5's, defective product as well as their independent, joint and/or concurrent negligence, she was caused

     to incur expense for said medical care and treatment and may be caused to seek such similar care and

     treatment in the future to an extent which cannot presently be determined.

              12. Plaintiff, PAULA KNIZNER, states that as a direct and proximate result of defendants,

     COSTCO WHOLESALE CORPORATION, NATURAL SELECTION FOODS LLC DBA

    EARTHBOUND FARM, LLC, DANONE NORTH AMERICA and JOHN DOE CORPORATION

     1-5’s, defective product as well as their independent, joint and/or concurrent negligence, she was caused

    to suffer an interference in her ability to go about and perform her daily activities in a normal manner,

    free from pain and discomfort, and was caused to lose time from work, money and earnings and may be

    caused to suffer said interferences in the future to an extent which cannot presently be determined.

             13. Plaintiff, PAULA KNIZNER, states that as a direct and proximate result of defendants,

    COSTCO WHOLESALE CORPORATION, NATURAL SELECTION FOODS LLC DBA

    EARTHBOUND FARM, LLC, DANONE NORTH AMERICA and JOHN DOE CORPORATION

    1-5's, defective product as well as their independent, joint and/or concurrent negligence, she was caused

    to suffer a loss of enjoyment of life and may be caused to suffer said loss in the future to an extent which

    cannot presently be determined.



                                                                -5-

Electronically Filed 11/16/2020 16:25 / / CV 20 940321 / Confirmation Nbr. 2117321 I CLSLP
            Case: 1:20-cv-02776-PAG Doc #: 1-1 Filed: 12/16/20 7 of 8. PageID #: 12




              14. Plaintiff, PAULA KNIZNER, states further that her injuries may, to some presently

    unknown extent, be permanent in nature.

             WHEREFORE, plaintiff, PAULA KNIZNER, prays for judgment against defendants, COSTCO

    WHOLESALE CORPORATION, NATURAL SELECTION FOODS LLC DBA EARTHBOUND

    FARM, LLC, DANONE NORTH AMERICA and JOHN DOE CORPORATION 1-5, jointly and

    severally, for a sum of money that will fully, fairly, and adequately compensate her for the injuries and

    damages she sustained as a direct and proximate result of defendants’ defective product as well as their

    independent, joint and/or concurrent negligence, which sum shall exceed Twenty-Five Thousand Dollars

    ($25,000.00), together with interest and costs incurred herein.



                                                                      /s/ Richard L. Demsey, Esquire______
                                                                      S. Ct. No. 0003518
                                                                      Justin D. Gould, Esquire
                                                                      S. Ct. No. 0082653

                                                                      RICHARD L. DEMSEY CO., L.P.A.
                                                                      U.S. Bank Centre
                                                                      1350 Euclid Avenue, Suite 1550
                                                                      Cleveland, Ohio 44115
                                                                      Tel: 216-263-7900; Fax: 216-263-7901
                                                                      Email: jgould@demseylaw.com
                                                                      Email: rdemsey@demseylaw.com

                                                                      Attorneys for Plaintiff




                                                               -6-

Electronically Filed 11/16/2020 16:25 / / CV 20 940321 / Confirmation Nbr. 2117321 / CLSLP
            Case: 1:20-cv-02776-PAG Doc #: 1-1 Filed: 12/16/20 8 of 8. PageID #: 13




                                        JURY DEMAND ENDORSED HEREON

              A trial by jury by the maximum number of jurors permitted by law is hereby demanded.



                                                                      /s/ Richard L. Dcmsey, Esquire_____
                                                                      S. Ct. No. 0003518
                                                                      Justin D. Gould, Esquire
                                                                      S. Ct. No. 0082653

                                                                      RICHARD L. DEMSEY CO., L.P.A.
                                                                      U.S. Bank Centre
                                                                      1350 Euclid Avenue, Suite 1550
                                                                      Cleveland, Ohio 44115
                                                                      Tel: 216-263-7900; Fax: 216-263-7901
                                                                      Email: jgould@demseylaw.com
                                                                      Email: rdemsey@demseylaw, com

                                                                      Attorneys for Plaintiff




                                                                -7-

Electronically Filed 11/16/2020 16:25 / / CV 20 940321 / Confirmation Nbr. 2117321 I CLSLP
